             Case 2:20-cv-00593-BJR Document 19 Filed 05/06/20 Page 1 of 19




 1                                                  HONORABLE BARBARA J. ROTHSTEIN
 2

 3                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 4                                          AT SEATTLE
 5

 6   IN RE SUBPOENA TO JIMMY NGUYEN
     _______________________________________
 7                                                  CASE NO. 20-cv-00593-BJR
     IRA KLEIMAN, as the personal representative
 8   of the Estate of David Kleiman; and W&K Info   NON-PARTY JIMMY NGUYEN’S
     Defense Research, LLC,                         RESPONSE TO PLAINTIFFS’
 9                                                  SECOND MOTION TO COMPEL
                    Plaintiffs,
10
            v.
11
     CRAIG WRIGHT,
12
                    Defendant.
13

14

15

16

17

18

19

20

21

22

23

24

25


     NON-PART Y JIMMY NGUYEN’S RESPONSE                       Williams, Kastner & Gibbs PLLC
     TO PLAINTIFFS’ SECOND MOTION TO COMPEL                   601 Union Street, Suite 4100
     (USDC Case No. 20-cv-00593-BJR)                          Seattle, Washington 98101-2380
                                                              (206) 628-6600
     Page 1 of 12
             Case 2:20-cv-00593-BJR Document 19 Filed 05/06/20 Page 2 of 19




 1          The defendant in the underlying Florida lawsuit, Craig S. Wright, Ph.D., and his non-

 2   party employer nChain Limited, are not before this Court, but each of their vital interests are at

 3   stake. Plaintiffs are using the deposition of non-party witness Mr. Nguyen—nChain’s former

 4   CEO and Dr. Wright’s liaison in the Florida lawsuit—as a back-door attempt to obtain Dr.

 5   Wright and nChain’s own confidential, privileged litigation communications. At issue in the

 6   Florida lawsuit, according to Plaintiffs, are billions of dollars related to the alleged

 7   misappropriation of Bitcoin and related intellectual property. The case has been hotly contested

 8   for over two years and is set for trial in July 2020. Plaintiffs’ motion asks this Court to rule that

 9   Dr. Wright and nChain’s privileged, litigation-related communications with and through Mr.

10   Nguyen have been waived.

11          As an initial matter, Mr. Nguyen has gone above and beyond his discovery obligations

12   as a non-party witness. Plaintiffs neglect to inform the Court that Mr. Nguyen produced 1,692

13   pages of documents in response to their subpoena and then sat for a seven-hour deposition. Mr.

14   Nguyen answered each and every question posed to him, save only those few that were

15   protected by black-letter privileges: attorney-client, work product, and common interest—all of

16   which are documented in written agreements which can be produced to the Court in camera.

17          Plaintiffs’ tactic is to litigate Dr. Wright and nChain’s attorney-client privileges and

18   work product protection in a satellite proceeding in which both are absent. And they seek to

19   leverage this Court’s prior Order regarding service of Mr. Nguyen’s deposition subpoena in

20   hopes of obtaining a ruling that legal privileges have been waived—as if the two concepts

21   somehow are related. The gambit should be summarily rejected. Dr. Wright and nChain’s

22   confidential, litigation-related communications with Mr. Nguyen are text book examples of

23   privileged and work product communications. Plaintiffs should not be permitted to invade the

24   legal privileges of absent parties through a legally flawed collateral attack.

25


     NON-PART Y JIMMY NGUYEN’S RESPONSE                                  Williams, Kastner & Gibbs PLLC
     TO PLAINTIFFS’ SECOND MOTION TO COMPEL                              601 Union Street, Suite 4100
     (USDC Case No. 20-cv-00593-BJR)                                     Seattle, Washington 98101-2380
                                                                         (206) 628-6600
     Page 2 of 12
              Case 2:20-cv-00593-BJR Document 19 Filed 05/06/20 Page 3 of 19




 1                                                            FACTS

 2           Plaintiffs has moved to compel Mr. Nguyen to comply with a subpoena duces tecum in

 3   connection with an action in the Southern District of Florida. 1 [Dkt. No. 1]. Mr. Nguyen opposed

 4   the motion on grounds that service of the subpoena was improper. [Dkt. No. 8]. On April 24,

 5   2020, this Court granted Plaintiffs’ motion and required Mr. Nguyen to produce the requested

 6   documents within five days and to sit for a video-deposition within seven days. [Dkt. No. 14]. Mr.

 7   Nguyen complied with both directives. Mr. Nguyen served his timely Response to Plaintiffs’

 8   Document Subpoena and produced 1,692 pages of responsive documents. [Ex. A]. The following

 9   day, Mr. Nguyen gave a seven-hour deposition. 2 The few questions Mr. Nguyen was instructed

10   not to answer concerned privileged communications with Dr. Wright, the nChain Group of

11   companies, and their respective counsel.

12           A. Dr. Wright and nChain

13           In December 2017, Mr. Nguyen became CEO of nChain, 3 a leading blockchain

14   technology companies. [Nguyen Decl. ¶ 3]. Dr. Wright is nChain Limited’s Chief Scientist. [Id.].

15   Dr. Wright is a brilliant scientist but has difficulty communicating his ideas in a way that other

16   people can understand. [Id. ¶ 4]. This problem occurs especially when Dr. Wright discusses

17   Bitcoin and blockchain technology concepts to laypeople. [Id.]. As his work colleague, Mr.

18   Nguyen came to understand how to decipher and convey Dr. Wright’s communications. [Id. ¶ 5].

19           B. The Florida Laws uit

20           Mr. Nguyen learned of the Florida lawsuit in February 2018. [Id. ¶ 6]. He understood,

21   based on the complaint, that Plaintiffs claimed a share of Dr. Wright and David Kleiman’s alleged

22   jointly- mined Bitcoin and alleged related intellectual property. [Id. ¶¶ 6-7]. Regarding intellectual

23   property, the complaint alleged that Dr. Wright filed hundreds of patents related to Bitcoin and

24
     1
       See Ira Kleiman, et al. v. Craig Wright, Case No. 9:18-cv-80176-BB/BR.
25   2
       Filed contemporaneously herewith is Mr. Nguyen’s motion to seal his confidential deposition transcript. Ex. B hereto
     3
        The nChain Group includes nChain Limited, a U.K. company, and nChain Holdings Limited, an Antiguan
     company (collectively, “nChain”).
     NON-PART Y JIMMY NGUYEN’S RESPONSE                                           Williams, Kastner & Gibbs PLLC
     TO PLAINTIFFS’ SECOND MOTION TO COMPEL                                       601 Union Street, Suite 4100
     (USDC Case No. 20-cv-00593-BJR)                                              Seattle, Washington 98101-2380
                                                                                  (206) 628-6600
     Page 3 of 12
              Case 2:20-cv-00593-BJR Document 19 Filed 05/06/20 Page 4 of 19




 1   blockchain technology through nChain. [DE 1 ¶ 117]. Mr. Nguyen understood from the complaint

 2   that Mr. Kleiman’s estate might at some point attempt to assert claims against nChain. [Nguyen

 3   Decl. ¶10]. Mr. Nguyen had little knowledge of Mr. Kleiman before the Florida lawsuit. [Id. ¶

 4   23]. Almost all his knowledge was gained through confidential communications during the

 5   litigation. [Id. ¶ 24].

 6           C. Mr. Nguyen’s Role as Dr. Wright’s Litigation Liaison

 7           Shortly after the Florida lawsuit was filed, Dr. Wright asked Mr. Nguyen to help him find

 8   counsel and to assist him with the litigation. [Id. ¶ 11]. Mr. Nguyen explained to Dr. Wright that

 9   he was no longer practiced law and could not act as his lawyer. [Id.]. Dr. Wright, nevertheless,

10   requested that Mr. Nguyen serve as his liaison to facilitate communication with his counsel,

11   especially with helping Dr. Wright explain Bitcoin and blockchain issues to his counsel and

12   helping his counsel interpret Dr. Wright. [Id.]. Mr. Nguyen was the obvious choice to act in this

13   role because he understood how to communicate with Dr. Wright, understood Bitcoin, and was a

14   former U.S. lawyer. [Id.].

15           Mr. Nguyen played an integral role in selecting Dr. Wright’s litigation team. [Id. ¶ 12].

16   Since then, Mr. Nguyen has acted as liaison between Dr. Wright and his litigation team,

17   interfaced between Dr. Wright and his counsel to explain topics that affected defense strategies,

18   and communicated the lawyers’ mental impressions to Dr. Wright, and vice- vera. [Id.]. Mr.

19   Nguyen also liaised with Dr. Wright’s litigation funder Calvin Ayre and Mr. Ayre’s legal

20   representative Ron Tarter. [Id. ¶ 13].

21           D. Common Interest Agreements 4

22           Mr. Nguyen also selected and engaged a law firm to represent nChain in connection with

23   the subject matter of the Florida Lawsuit. [Id. ¶ 15]. He also monitored the litigation on behalf

24
     4
       Mr. Nguyen will make the two written Co mmon Interest Agreements available to the Court for an in camera
25   review. See Phase II Chin, LLC v. Forum Shops, LLC, 2010 WL 11636216, at *9 (D. Nev. Mar. 2, 2010) (finding it
     “appropriate for the Court to review the agreement in camera to determine that such an agreement, in fact, exists and
     to also verify its effect ive date and the parties to the agreement”)
     NON-PART Y JIMMY NGUYEN’S RESPONSE                                           Williams, Kastner & Gibbs PLLC
     TO PLAINTIFFS’ SECOND MOTION TO COMPEL                                       601 Union Street, Suite 4100
     (USDC Case No. 20-cv-00593-BJR)                                              Seattle, Washington 98101-2380
                                                                                  (206) 628-6600
     Page 4 of 12
             Case 2:20-cv-00593-BJR Document 19 Filed 05/06/20 Page 5 of 19




 1   nChain and engaged in related confidential communications with senior leaders of nChain and

 2   with nChain and Dr. Wright’s respective legal counsel. [Id.].

 3           In April 2018, a Common Interest Agreement was executed between Dr. Wright and

 4   nChain. [Id. ¶ 16]. The 2018 Agreement, which Mr. Nguyen signed on behalf of nChain, was

 5   made expressly with respect to the Florida lawsuit and any related litigation. [Id.]. Because the

 6   Florida lawsuit made allegations regarding certain of nChain’s intellectual property, nChain and

 7   Dr. Wright, as nChain’s Chief Scientist, shared a common interest in protecting nChain’s patents

 8   and other intellectual property. [Id.]. The purpose of the Common Interest Agreement was to

 9   enable nChain and Dr. Wright and their lawyers to confer and share litigation-related information

10   without waiving legal privileges and work product protections. [Id.].

11           In December 2018, Mr. Nguyen transitioned from nChain CEO to Chair of nChain’s

12   Strategic Advisory Board, a position he held until March 2020. [Id. ¶¶ 18-19]. As Chair of the

13   Strategic Advisory Board, Mr. Nguyen’s interacted with third-party companies on behalf of

14   nChain related to ongoing business matters in which he had been involved in his former nChain

15   positions; attended meetings with and advising nChain executives; and assisted with nChain’s

16   media and public relations activities. [Id. ¶ 18]. Mr. Nguyen also continued to monitor the Florida

17   litigation on behalf of nChain and engaged in related confidential communications with its senior

18   leaders, counsel, and with Dr. Wright’s counsel. [Id.].

19           On March 16, 2020, Mr. Nguyen confirmed that Dr. Wright wanted him to continue in the

20   liaison role for the Florida lawsuit even though Mr. Nguyen no longer held any position with

21   nChain. [Id. ¶ 20]. Dr. Wright agreed and confirmed the continuing relationship in an email dated

22   March 27, 2020. [Id.]. In April 2020, a second Common Interest Agreement was executed

23   between Dr. Wright, Mr. Nguyen personally, and nChain Group Holdings Limited (the current

24   holding company for the nChain Group of companies). [Id. ¶ 21]. Because Mr. Nguyen still

25   serves as Dr. Wright’s legal liaison, he shares a common interest with nChain and Dr. Wright in

     protecting their legal interests. [Id.].
     NON-PART Y JIMMY NGUYEN’S RESPONSE                               Williams, Kastner & Gibbs PLLC
     TO PLAINTIFFS’ SECOND MOTION TO COMPEL                           601 Union Street, Suite 4100
     (USDC Case No. 20-cv-00593-BJR)                                  Seattle, Washington 98101-2380
                                                                      (206) 628-6600
     Page 5 of 12
             Case 2:20-cv-00593-BJR Document 19 Filed 05/06/20 Page 6 of 19




 1                                                ARGUMENT

 2           Federal law governs the application and scope of the work product doctrine in federal

 3   cases, McKenzie Law Firm, P.A. v. Ruby Receptionists, Inc., 333 F.R.D. 638 (D. Or. 2019), but

 4   not necessarily the attorney-client privilege. Per Federal Rule of Evidence 501, federal common

 5   law governs the attorney-client privilege in federal question cases; state law applies in diversity

 6   cases. Wilcox v. Arpaio, 753 F.3d 872 (9th Cir. 2014). Where, as in the Florida lawsuit, federal

 7   jurisdiction is based both on diversity of citizenship and federal question, is unclear whether the

 8   attorney-client privilege is governed by Florida state law or federal common law. Compare Eagle

 9   Precision Tech., Inc. v. Eaton Leonard Robolix, Inc, 2005 WL 6453567, at *2-7 (S.D. Cal. May

10   12, 2005) (applying state privilege law), with Natural-Immunogenics Corp. v. Newport Trial

11   Group, 2017 WL 10562762, at *3-4 (C.D. Cal. June 27, 2017) (applying federal privilege law).

12   The issue is largely academic, however, because, as described below, federal common law is

13   consistent with Florida law on attorney-client privilege and work product.

14   A. Mr. Nguyen’s Litigation-Related Communications with nChain and Dr. Wright and
        their Respective Counsel are Work Product and Attorney-Client Privileged.
15           “Ordinarily, a party may not discover documents 5 and tangible things that are prepared in
16   anticipation of litigation or for trial by or for another party or its representative (including the
17   other party’s attorney, consultant, surety, indemnitor, insurer, or agent). Fed. R. Civ. P. 26(b)(3)
18   (emphasis added). “The work product doctrine provides a qualified immunity for materials
19   prepared in anticipation of litigation by a party, an attorney, or other representative of the party.”
20   Youngevity Int'l, Inc. v. Smith, 2017 WL 4227025, at *3 (S.D. Cal. Sept. 22, 2017) (emphasis
21
     added). Work product protection has been extended to former employees, Carlin v. Dairy
22
     America, 2017 WL 3896327, at *3 (E.D. Cal. September 6, 2017), consultants, In re Grand Jury
23
     Subpoena (Mark Torf/Torf Envtl. Mgmt.), 357 F.3d 900 (9th Cir. 2004), and even public relations
24   firms, Anderson v. Seaworld Parks and Ent., Inc., 329 FRD 628, 636 (N.D. Cal. 2019).
25
     5
      No documents have been withheld because of work product, and Plaintiffs’ do not quibble with Mr.Nguyen’s
     document production.
     NON-PART Y JIMMY NGUYEN’S RESPONSE                                    Williams, Kastner & Gibbs PLLC
     TO PLAINTIFFS’ SECOND MOTION TO COMPEL                                601 Union Street, Suite 4100
     (USDC Case No. 20-cv-00593-BJR)                                       Seattle, Washington 98101-2380
                                                                           (206) 628-6600
     Page 6 of 12
              Case 2:20-cv-00593-BJR Document 19 Filed 05/06/20 Page 7 of 19




 1            Mr. Nguyen’s role as nChain’s CEO and Strategic Advisory Board Chair, and litigation

 2   liaison and representative for both nChain and Dr. Wright, easily qualifies his litigation-related

 3   communications with each and with their respective counsel as work product.

 4            Mr. Nguyen’s litigation-related communications also are attorney-client privileged. “The

 5   attorney-client privilege protects from discovery ‘confidential communications between attorneys

 6   and clients, which are made for the purpose of giving legal advice.’” Narog v. City of Redwood

 7   City, C-13-03237 DMR, 2014 WL 1088297, at *3 (N.D. Cal. Mar. 17, 2014). In the corporate

 8   context—as with nChain—the attorney-client privilege is not limited to a “control group” of high-

 9   level corporate employees. See Upjohn Co. v. United States, 449 U.S. 383 (1981). Rather, the

10   privilege extends to anyone who assists with the litigation and acts as the “functional equivalent”

11   of an employee, including independent contractors, agents, consultants, former employees, and

12   former board members. See In re Bieter Co., 16 F. 3d 929, 937-38 (8th Cir. 1994); United States

13   v. Graf, 610 F.3d 1148 (9th Cir. 2010) (adopting Bieter). “[W]here attorney-client privilege is

14   concerned, hard cases should be resolved in favor of the privilege, not in favor of disclosure. ”

15   Guidiville Rancheria of California v. United States, 2013 WL 6571945, at *3 (N.D. Cal. Dec. 13,

16   2013).

17            The concept applies with equal force where the client is an individual like Dr. Wright.

18   Under the so-called Kovel doctrine, anyone may qualify as a “privileged agent” if utilized to

19   improve the attorney's comprehension of information or the client's comprehension of legal

20   advice. United States v. Kovel, 296 F.2d 918, 922 (2d Cir. 1961) (accounting expert serving as

21   intermediary); Iscaro v. Flavor Delite, Inc., 2015 WL 12780954, at *1 (S.D. Fla. June 26, 2015)

22   (intermediary was plaintiff’s sister- in- law on whom she relied for her “business savvy to help her

23   evaluate and/or comprehend information coming from the attorneys”); Segerstrom v. United

24   States, 2001 WL 283805, at *3 (N.D. Cal. Feb. 6, 2001) (financial advisor serving as

25   intermediary).


     NON-PART Y JIMMY NGUYEN’S RESPONSE                                Williams, Kastner & Gibbs PLLC
     TO PLAINTIFFS’ SECOND MOTION TO COMPEL                            601 Union Street, Suite 4100
     (USDC Case No. 20-cv-00593-BJR)                                   Seattle, Washington 98101-2380
                                                                       (206) 628-6600
     Page 7 of 12
              Case 2:20-cv-00593-BJR Document 19 Filed 05/06/20 Page 8 of 19




 1           The idea that legal privileges attach to Mr. Nguyen’s litigation-related communications is

 2   not a close question. Mr. Nguyen’s positions as nChain CEO and Chair of its Strategic Advisory

 3   Board 6 and his role in hiring legal counsel in the Florida lawsuit for both nChain and Dr. Wright,

 4   monitoring the case on their behalves, and liaising with their respective counsel, easily satisfies

 5   the criteria for extending attorney-client and work product protections to his litigation-related

 6   communications. Mr. Nguyen “possesses the very sort of information that the privilege envisions

 7   flowing most freely” and is “precisely the sort of person with whom a lawyer would wish to

 8   confer confidentially.” Graf, 610 F.3d at 1158 (9th Cir. 2010). 7

 9           Plaintiffs incorrectly claim that Mr. Nguyen’s confidential communications with Dr.

10   Wright’s litigation funder Calvin Ayre or his legal representative are not protected. 8 In re Int'l Oil

11   Trading Co., LLC, 548 B.R. 825 (Bankr. S.D. Fla. 2016), held that both the attorney-client and

12   work product doctrine extend to communications with a litigation funder. The court observed that

13   “[F]ederal courts applying Florida law lean toward the more expansive ‘common enterprise’

14   approach to the “common interest” exception. In fact, the official comment following Fla. Stat. §

15   90.5029 provides specific examples of parties to whom disclosure may be allowed including,

16   without limitation, ‘business associates.’” Id. at 833 (emphasis added). The court concluded:

17           [The] case law applying the broader approach to the ‘agency exception’ is more
             consistent with the purpose for the exception and thus better reasoned. The broader
18           approach to the “agency exception” is also in agreement with Florida law. Florida

19   6
        See Digital Vending Serv. Int’l, Inc. v. Univ. of Phoenix, Inc., 2013 WL 1560212 (E.D. Va. April 12, 2013)
     (attorney-client privilege applied to former board member who liaised with the company’s litigation team); In re
20   High-Tech Employee Antitrust Litigation, 2013 W L 772668, at *3 (N.D. Cal. Feb. 28, 2013) (privilege applied to an
     “executive whisperer,” who served “[e]ither as consultant or part-time emp loyee” advising “Google’s seniormost
21   management”).
     7
        Plaintiffs misplace reliance on In re N. Plaza, LLC, (Bankr. S.D. Cal. May 30, 2008), which involved
22   communicat ions among an individual with who m the client o nly had a “personal relat ionship.”
     8
        Plaintiffs’ position is incorrect and hypocritical, as they also have a litigation funder and would not be keen to
23   share their own co mmunications.
     9
       Plaintiffs’ misplace reliance on Gerheiser v. Stephens, 712 So. 2d 1252 (Fla. 4th DCA 1998), and Witte v. Witte,
24   126 So. 3d 1076 (Fla. 4th DCA 2012). Both cases addressed whether third parties were necessary for the
     transmission of privileged commun ications under Florida Statute section 90.502(1)(c)(2 ), Here, Mr. Nguyen’s
25   liaison role falls under section 90.502(1)(c)(1), wh ich concerns communications in “furtherance of the rendition of
     legal services.”

     NON-PART Y JIMMY NGUYEN’S RESPONSE                                           Williams, Kastner & Gibbs PLLC
     TO PLAINTIFFS’ SECOND MOTION TO COMPEL                                       601 Union Street, Suite 4100
     (USDC Case No. 20-cv-00593-BJR)                                              Seattle, Washington 98101-2380
                                                                                  (206) 628-6600
     Page 8 of 12
             Case 2:20-cv-00593-BJR Document 19 Filed 05/06/20 Page 9 of 19



            Statutes § 90.502(c)(2) [sic: (c)(1)] protects communications with those ‘to whom
 1          disclosure is in furtherance of the rendition of legal services to the client.’ This
            protection is in addition to the protection of communications with those
 2          ‘reasonably necessary for the transmission of the communication,’ a provision that
            protects communications shared with secretarial staff and other intermediaries.
 3          Read together it appears these provisions are intended to protect communications
            with any party who assists the client in obtaining legal services. Litigation funders
 4          fall in this category. One would need to assign a hackneyed construction to the
            statute to reach another conclusion.
 5
     Id. at 834 (emphasis added).
 6
            In short, the concept that attorney-client privilege and work product protections extend to
 7
     “any party who assists the client in obtaining legal services” applies equally to Dr. Wright’s
 8
     litigation funder Mr. Ayre as it does to Mr. Nguyen. Mr. Nguyen assisted Dr. Wright in searching
 9
     for, selecting, and liaising with his defense team for the Florida lawsuit. Mr. Nguyen was and is a
10
     critical member of the litigation team, and Dr. Wright did not waive his attorney-client privilege
11
     by sharing litigation-related confidences with him. Only Plaintiffs’ “hackneyed construction”
12
     could lead to a different conclusion.
13
     B. Mr. Nguyen’s Litigation-Related Communications with nChain and Dr. Wright and their
14       Respective Counsel Also are Protected by Two Joint Defense Agreements.
            “The ‘common interest’ or ‘joint defense’ doctrine is an exception to the general rule that
15
     disclosure of protected material to third parties constitutes a waiver.” Youngevity Int'l, Inc., 2017
16
     WL 4227025, at *3. It allows parties “to disclose privileged information to each other without
17
     destroying the privileged nature of those communications.” Lectrolarm Custom Sys., Inc. v. Pelco
18
     Sales, Inc., 212 F.R.D. 567, 572 (E.D. Cal. 2002). The common interest privilege applies where
19
     “(1) the communication is made by separate parties in the course of a matter of common interest;
20
     (2) the communication is designed to further that effort; and (3) the privilege has not been
21
     waived.” United States v. Bergonzi, 216 F.R.D. 487, 495 (N.D. Cal. 2003).
22
            Contrary to Plaintiffs’ contention, the common interest privilege protects both attorney-
23
     client privileged communications and work product. Griffith v. Davis, 161 F.R.D. 687, 692 (C.D.
24
     Cal. 1995) (“The common defense doctrine, often referred to as the ‘joint defense privilege,’
25


     NON-PART Y JIMMY NGUYEN’S RESPONSE                                Williams, Kastner & Gibbs PLLC
     TO PLAINTIFFS’ SECOND MOTION TO COMPEL                            601 Union Street, Suite 4100
     (USDC Case No. 20-cv-00593-BJR)                                   Seattle, Washington 98101-2380
                                                                       (206) 628-6600
     Page 9 of 12
             Case 2:20-cv-00593-BJR Document 19 Filed 05/06/20 Page 10 of 19




 1   basically expands application of the attorney-client privilege or the work-product doctrine to

 2   circumstances in which it otherwise might not apply.”). (Citation omitted; emphasis added).

 3           Joint defense agreements may be written or unwritten, express or implied. Unites States v.

 4   Gonzalez, 669 F.3d 974, 979 (9th Cir. 2012). Here, the Common Interest Agreements 10 are in

 5   writing and between parties who share obvious common legal interests: Dr. Wright is the

 6   defendant in the Florida lawsuit; nChain Limited is Dr. Wright’s employer and allegedly

 7   possesses intellectual property which Plaintiffs claim to target; and Mr. Nguyen is nChain’s

 8   former CEO and Dr. Wright’s legal liaison in the Florida lawsuit. It would be difficult to imagine

 9   a situation in which the legal interests of the parties are more interwoven and consistent. In any

10   event, “parties to an asserted JDA need not have identical interests and may even have some

11   adverse motives.” United States v. Gonzalez, 669 F.3d 974, 980 (9th Cir. 2012). “The protection

12   of the privilege under the community of interest rationale … is applicable whenever parties with

13   common interests join forces for the purpose of obtaining more effective legal assistance.”

14   Youngevity Int'l, Inc., 2017 WL 4227025, at *4.

15           Plaintiffs attempt to distinguish the Common Interest Agreements here because Mr.

16   Nguyen will not be “personally affected by the outcome” of the Florida litigation. [Dkt. No. 15, at

17   6]. That, of course, misses the point. Dr. Wright’s interests are at stake in the litigation, and Mr.

18   Nguyen, as Dr. Wright’s liaison in the litigation, shares a common interest in protecting those

19   interests. The Common Interest Agreements clearly protect attorne y-client and work product

20   communications between Dr. Wright, his employer nChain, and his litigation liaison Mr. Nguyen.

21                                                     CONCLUSION

22           For the foregoing reasons, Plaintiffs’ Second Motion to Compel should be denied.

23

24

25   10
          Plaintiffs’ reliance on Regions Bank v. Chicago Title Ins. Co., 2011 WL 13225147 (S.D. Fla. Nov. 7, 2011), is
     misplaced. The case involved a general “confidentiality agreement” comp letely unrelated to pending or threatened
     lit igation, not a litigation-related joint defense agreement, as here.
     NON-PART Y JIMMY NGUYEN’S RESPONSE                                         Williams, Kastner & Gibbs PLLC
     TO PLAINTIFFS’ SECOND MOTION TO COMPEL                                     601 Union Street, Suite 4100
     (USDC Case No. 20-cv-00593-BJR)                                            Seattle, Washington 98101-2380
                                                                                (206) 628-6600
     Page 10 of 12
            Case 2:20-cv-00593-BJR Document 19 Filed 05/06/20 Page 11 of 19




 1

 2          DATED this 6th day of May, 2020.

 3
                                               /s/ Scott B. Henrie
 4                                             Scott B. Henrie, WSBA #12673
                                               WILLIAMS, KASTNER & GIBBS PLLC
 5                                             601 Union Street, Suite 4100
                                               Seattle, WA 98101-2380
 6                                             Telephone: (206) 628-6600
                                               E- mail: shenrie@williamskastner.com
 7
                                                      and
 8
                                               /s/ Spencer H. Silverglate
 9                                             Spencer H. Silverglate, FL Bar No. 769223
                                               Pro Hac Vice Application Pending
10                                             Trevor Gillum, FL Bar No. 1003867
                                               Pro Hac Vice Application Pending
11                                             CLARKE SILVERGLATE, P.A.
                                               799 Brickell Plaza, Suite 900
12                                             Miami, FL 33131-2805
                                               Telephone: (305) 377-0700
13                                             Email: ssilverglate@cspalaw.com; and
                                                       tgillum@cspalaw.com
14
                                               Attorneys for James “Jimmy” D. Nguyen,
15                                             Subpoenaed Individual
16

17

18

19

20

21

22

23

24

25


     NON-PART Y JIMMY NGUYEN’S RESPONSE                          Williams, Kastner & Gibbs PLLC
     TO PLAINTIFFS’ SECOND MOTION TO COMPEL                      601 Union Street, Suite 4100
     (USDC Case No. 20-cv-00593-BJR)                             Seattle, Washington 98101-2380
                                                                 (206) 628-6600
     Page 11 of 12
            Case 2:20-cv-00593-BJR Document 19 Filed 05/06/20 Page 12 of 19



                             CERTIFICATE OF FILING AND SERVICE
 1

 2          I hereby certify that on May 6, 2020, I electronically filed the foregoing with the Clerk

 3   of the Court using the CM/ECF system which will send notification of suc h filing to those

 4   registered with CM/ECF.

 5          Further, I hereby certify that on May 6, 2020, I provided the foregoing to following non-

 6   CM/ECF participants via Electronic Mail/Email:

 7                           Counsel for Plaintiffs:
 8
     Emanuel Jacobowitz, WSBA #39991                   Velvel (Devin) Freedman, FL Bar No. 99762
 9   CLOUTIER ARNOLD JACOBOWITZ, PLLC                  ROCHE CYRULNIK FREEDMAN LLP
     2701 1st Ave., Ste. #200                          200 S. Biscayne Blvd, Suite 5500
10   Seattle, WA 98121                                 Miami, FL 33131
     Telephone: 206-769-3759                           Telephone: (305) 357-3861
11   Email: manny@CAJlawyers.com                       Email: vel@rcfllp.com; and
12                                                            nbermond@rcfllp.com
     Kyle W. Roche and Joseph M. Delich
13   ROCHE CYRULNIK FREEDMAN LLP                       Andrew S. Brenner
     99 Park Avenue, Suite 1910                        BOIES SCHILLER FLEXNER LLP
14   New York, NY 10016                                100 SE 2nd Street, Suite 2800
     Email: kyle@rcfllp.com; and                       Miami, FL 33131
15   jdelich@rcfllp.com                                Email: abrenner@bsfllp.com
16
     Counsel for Defendant:
17   Amanda McGovern
     Email: amcgovern@riveromestre.com
18
            DATED this 6th day of May, 2020.
19

20                                              /s/ Scott B. Henrie
                                                Scott B. Henrie, WSBA #12673
21                                              WILLIAMS, KASTNER & GIBBS PLLC
                                                601 Union Street, Suite 4100
22                                              Seattle, WA 98101-2380
                                                Telephone: (206) 628-6600 Fax: (206) 628-6611
23                                              Email: shenrie@williamskastner.com

24                                              Attorneys for James “Jimmy” D. Nguyen,
                                                Subpoenaed Individual
25


     NON-PART Y JIMMY NGUYEN’S RESPONSE                                Williams, Kastner & Gibbs PLLC
     TO PLAINTIFFS’ SECOND MOTION TO COMPEL                            601 Union Street, Suite 4100
     (USDC Case No. 20-cv-00593-BJR)                                   Seattle, Washington 98101-2380
                                                                       (206) 628-6600
     Page 12 of 12
Case 2:20-cv-00593-BJR Document 19 Filed 05/06/20 Page 13 of 19




                Exhibit A
             Case 2:20-cv-00593-BJR Document 19 Filed 05/06/20 Page 14 of 19




 1                                                   HONORABLE BARBARA J. ROTHSTEIN
 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 8
     IN RE SUBPOENA TO JIMMY NGUYEN
 9   _______________________________________
                                                      CASE NO. 20-cv-00593-BJR
10   IRA KLEIMAN, as the personal
     representative of the Estate of David            NON-PARTY JIMMY NGUYEN’S
11   Kleiman; and W&K Info Defense                    RESPONSE TO PLAINTIFFS’
     Research, LLC,                                   DOCUMENT SUBPOENA
12
                     Plaintiffs,
13
             v.
14
     CRAIG WRIGHT,
15
                     Defendant.
16

17

18
19

20

21

22

23

24

25
     NON-PARTY JIMMY NGUYEN’S                                   Williams, Kastner & Gibbs PLLC
     RESPONSE TO PLAINTIFFS’                                    601 Union Street, Suite 4100
     DOCUMENT SUBPOENA                                          Seattle, Washington 98101-2380
                                                                (206) 628-6600
     (USDC Case No. 20-cv-00593-BJR)
     7083024.2




                                            Ex. A - Page 1
                                       Response to Mtn to Compel
             Case 2:20-cv-00593-BJR Document 19 Filed 05/06/20 Page 15 of 19




 1           Non-party Jimmy Nguyen (“Mr. Nguyen”), pursuant to Federal Rule of Civil Procedure

 2   45 and District Court Judge Barbara J. Rothstein’s Order Granting Plaintiffs’ Motion to

 3   Compel Compliance with Subpoena entered on April 24, 2020 [Dkt. No. 14], hereby serves his

 4   Response to Plaintiffs’ document subpoena.

 5                                          GENERAL OBJECTIONS

 6           1.      Mr. Nguyen objects to each and every Request to the extent it seeks information
 7   protected by the attorney-client privilege, the work product doctrine, joint defense or joint
     interest privilege, or by any other applicable privilege, doctrine, law, or rule protecting the
 8   disclosure of documents or information. A Privilege Log is being produced contemporaneously
     herewith. Mr. Nguyen reserves the right to “claw back” any produced documents or information
 9   that contain privileged or protected material.
10          2.     Mr. Nguyen objects to each and every Request on the grounds that it is overly
11   broad in temporal scope, unduly burdensome, and vague.

12         3.      Mr. Nguyen objects to each and every Request to the extent that it purports to
     impose obligations upon Mr. Nguyen beyond those imposed by the Federal Rules of Civil
13   Procedure.
14           4.     The foregoing General Objections are explicitly made a part of and incorporated
15   by reference in each Response set forth below whether or not expressly referred to in that
     Response. All responses set forth below are made subject to and without waiving the
16   foregoing objections and/or limitations and any additional objections and/or limitations set
     forth in response to any individual request. In addition, Mr. Nguyen reserves the right to seek
17   reimbursement for his attorneys’ fees and costs pursuant to Fed. R. Civ. P. 45 in connection
     with his document production and deposition.
18
                                                  RESPONSES
19

20   REQUEST 1. All communications with Craig Wright concerning any of: David Kleiman,
     W&K Info Defense Research, LLC, Ira Kleiman, Satoshi Nakamoto, any Tulip Trust, Denis
21   Mayaka, a bonded courier, Abacus Offshore, Equator Consultants, the Australian Tax Office,
     Stefan Matthews, Robert MacGregor, Calvin Ayre, Uyen Nguyen, or Craig Wright Companies.
22
     Response: Documents containing the following production numbers are produced in Response
23   to this Request. All such documents are hereby designated “Confidential” pursuant to the
     Stipulated Confidentiality Order entered in the underlying action on February 22, 2019 [DE
24   105]. No responsive documents are being withheld based on the above stated General
     Objections other than those described in the Privilege Log served contemporaneously herewith.
25
     NON-PARTY JIMMY NGUYEN’S                                        Williams, Kastner & Gibbs PLLC
     RESPONSE TO PLAINTIFFS’                                         601 Union Street, Suite 4100
     DOCUMENT SUBPOENA                                               Seattle, Washington 98101-2380
                                                                     (206) 628-6600
     (USDC Case No. 20-cv-00593-BJR)
     7083024.2




                                            Ex. A - Page 2
                                       Response to Mtn to Compel
             Case 2:20-cv-00593-BJR Document 19 Filed 05/06/20 Page 16 of 19



     [000059], [000129–000147], [000151], [000153], [000305], [000306–000421], [000661–
 1   000662], [000673–000697], [000699–000701], [000705–000706], [000710-000711].
 2   REQUEST 2. All communications with Calvin Ayre concerning any of: Craig Wright, David
     Kleiman, W&K Info Defense Research, LLC, Ira Kleiman, Satoshi Nakamoto, any Tulip Trust,
 3   Denis Mayaka, a bonded courier, Abacus Offshore, Equator Consultants, the Australian Tax
     Office, Stefan Matthews, Robert MacGregor, Uyen Nguyen, or Craig Wright Companies.
 4

 5   Response: Documents containing the following production numbers are produced in Response
     to this Request. All such documents are hereby designated “Confidential” pursuant to the
 6   Stipulated Confidentiality Order entered in the underlying action on February 22, 2019 [DE
     105]. No responsive documents are being withheld based on the above stated General
 7   Objections other than those described in the Privilege Log served contemporaneously herewith.

 8   [000001, [00097], [000230–00233], [000306–000421], [000463–000464], [000666–000668],
     [000698], [000713].
 9
     REQUEST 3. All communications with Stefan Matthews concerning any of: Craig Wright,
10   David Kleiman, W&K Info Defense Research, LLC, Ira Kleiman, Satoshi Nakamoto, any
     Tulip Trust, Denis Mayaka, a bonded courier, Abacus Offshore, Equator Consultants, the
11   Australian Tax Office, Calvin Ayre, Robert MacGregor, Uyen Nguyen, or Craig Wright
     Companies.
12
     Response: Documents containing the following production numbers are produced in Response
13   to this Request. All such documents are hereby designated “Confidential” pursuant to the
     Stipulated Confidentiality Order entered in the underlying action on February 22, 2019 [DE
14   105]. No responsive documents are being withheld based on the above stated General
     Objections other than those described in the Privilege Log served contemporaneously herewith.
15
     [000001–000008], [000009–000128], [000148–000152], [000154–000221], [000230–000464],
16   [000503-000627], [000628–000647], [000655–000697], [000698–000707], [000709–000893],
     [00964–001311], [001315–001692].
17
     REQUEST 4. All communications with Robert MacGregor concerning any of: Craig Wright,
18   David Kleiman, W&K Info Defense Research, LLC, Ira Kleiman, Satoshi Nakamoto, any
     Tulip Trust, Denis Mayaka, a bonded courier, Abacus Offshore, Equator Consultants, the
19   Australian Tax Office, Calvin Ayre, Stefan Matthews, Uyen Nguyen, or Craig Wright
     Companies.
20

21   Response: Documents containing the following production numbers are produced in Response
     to this Request. All such documents are hereby designated “Confidential” pursuant to the
22   Stipulated Confidentiality Order entered in the underlying action on February 22, 2019 [DE
     105]. No responsive documents are being withheld based on the above stated General
23   Objections other than those described in the Privilege Log served contemporaneously herewith.

24   [000001], [000025–000044], [00097], [000222–000233], [000423–000431], [00433–000446],
     [000464–000502], [000628–000637], [000648–000654], [000663–000665], [000667–000670],
25   [000698], [000707–000708], [000713–00963], [00968–001095], [001141–001157].
     NON-PARTY JIMMY NGUYEN’S                                       Williams, Kastner & Gibbs PLLC
     RESPONSE TO PLAINTIFFS’                                        601 Union Street, Suite 4100
     DOCUMENT SUBPOENA                                              Seattle, Washington 98101-2380
                                                                    (206) 628-6600
     (USDC Case No. 20-cv-00593-BJR)
     7083024.2




                                            Ex. A - Page 3
                                       Response to Mtn to Compel
             Case 2:20-cv-00593-BJR Document 19 Filed 05/06/20 Page 17 of 19



     REQUEST 5. All communications with Andrew O’Hagan concerning any of: Craig Wright,
 1   David Kleiman, W&K Info Defense Research, LLC, Ira Kleiman, Satoshi Nakamoto, any
     Tulip Trust, Denis Mayaka, a bonded courier, Abacus Offshore, Equator Consultants, the
 2   Australian Tax Office, Calvin Ayre, Stefan Matthews, Robert MacGregor, Uyen Nguyen, or
     Craig Wright Companies.
 3
     Response: NONE
 4
             DATED this 29 day of April, 2020.
 5

 6                                               /s/
                                                 Scott B. Henrie, WSBA #12673
 7                                               WILLIAMS, KASTNER & GIBBS PLLC
                                                 601 Union Street, Suite 4100
 8                                               Seattle, WA 98101-2380
                                                 Telephone: (206) 628-6600
 9                                               E-mail: shenrie@williamskastner.com
10                                                      and
11                                               /s/
                                                 Spencer H. Silverglate, FL Bar No. 769223
12                                               Pro Hac Vice Application Pending
                                                 Trevor Gillum, FL Bar No. 1003867
13                                               Pro Hac Vice Application Pending
                                                 CLARKE SILVERGLATE, P.A.
14                                               799 Brickell Plaza, Suite 900
                                                 Miami, FL 33131-2805
15                                               Telephone: (305) 377-0700
                                                 Email: ssilverglate@cspalaw.com; and
16                                                      TGillum@cspalaw.com
17
                                                 Attorneys for James “Jimmy” Nguyen,
18                                               Subpoenaed Individual

19

20

21

22

23

24

25
     NON-PARTY JIMMY NGUYEN’S                                      Williams, Kastner & Gibbs PLLC
     RESPONSE TO PLAINTIFFS’                                       601 Union Street, Suite 4100
     DOCUMENT SUBPOENA                                             Seattle, Washington 98101-2380
                                                                   (206) 628-6600
     (USDC Case No. 20-cv-00593-BJR)
     7083024.2




                                            Ex. A - Page 4
                                       Response to Mtn to Compel
             Case 2:20-cv-00593-BJR Document 19 Filed 05/06/20 Page 18 of 19



                               CERTIFICATE OF FILING AND SERVICE
 1

 2           I hereby certify that on April 29, 2020, I electronically filed the foregoing with the

 3   Clerk of the Court using the CM/ECF system which will send notification of such filing to

 4   those registered with CM/ECF.

 5           Further, I hereby certify that on April 29, 2020, I provided the foregoing to following

 6   non-CM/ECF participants via Electronic Mail/Email:

 7                             Counsel for Plaintiffs:
 8
     Emanuel Jacobowitz, WSBA #39991                     Velvel (Devin) Freedman, FL Bar No. 99762
 9   CLOUTIER ARNOLD JACOBOWITZ, PLLC                    ROCHE CYRULNIK FREEDMAN LLP
     2701 1st Ave., Ste. #200                            200 S. Biscayne Blvd, Suite 5500
10   Seattle, WA 98121                                   Miami, FL 33131
     Telephone: 206-769-3759                             Telephone: (305) 357-3861
11   Email: manny@CAJlawyers.com                         Email: vel@rcfllp.com; and
12                                                              nbermond@rcfllp.com
     Kyle W. Roche and Joseph M. Delich
13   ROCHE CYRULNIK FREEDMAN LLP                         Andrew S. Brenner
     99 Park Avenue, Suite 1910                          BOIES SCHILLER FLEXNER LLP
14   New York, NY 10016                                  100 SE 2nd Street, Suite 2800
     Email: kyle@rcfllp.com; and                         Miami, FL 33131
15   jdelich@rcfllp.com                                  Email: abrenner@bsfllp.com
16
     Counsel for Defendant:
17   Amanda McGovern
     Email: amcgovern@riveromestre.com
18
             DATED this 29 day of April, 2020.
19

20                                                /s/
                                                  Scott B. Henrie, WSBA #12673
21                                                WILLIAMS, KASTNER & GIBBS PLLC
                                                  601 Union Street, Suite 4100
22                                                Seattle, WA 98101-2380
                                                  Telephone: (206) 628-6600 Fax: (206) 628-6611
23                                                Email: shenrie@williamskastner.com

24                                                Attorneys for James “Jimmy” Nguyen,
                                                  Subpoenaed Individual
25
     NON-PARTY JIMMY NGUYEN’S                                           Williams, Kastner & Gibbs PLLC
     RESPONSE TO PLAINTIFFS’                                            601 Union Street, Suite 4100
     DOCUMENT SUBPOENA                                                  Seattle, Washington 98101-2380
                                                                        (206) 628-6600
     (USDC Case No. 20-cv-00593-BJR)
     7083024.2




                                            Ex. A - Page 5
                                       Response to Mtn to Compel
            Case 2:20-cv-00593-BJR Document 19 Filed 05/06/20 Page 19 of 19




                      EXHIBIT B
                        (FILED UNDER SEAL)




5468928.2
